*464Concurring Opinion by
Mr. Justice Roberts :
I agree that the orders of the Commonwealth Court and the Pennsylvania Labor Relations Board should be reversed. In my view, Act 195 does not include within its scope those persons appointed, directed, or under the supervision of the judges of the various courts of this Commonwealth. If it did, that Act would impermissibly intrude upon the functioning of our independent Judiciary. I am unwilling to attribute such an unconstitutional purpose to Act 195.
Mr. Justice Nix joins in this concurring opinion.